Citation Nr: 0112109	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
recurrent nerve paralysis, left, with paramedian positioning 
of the cord superimposed on rheumatoid arthritic changes of 
the cricoarytenoid joint (vocal cord disability).

2.  Entitlement to an effective date prior to July 27, 1999, 
for the award of compensation under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which granted 
entitlement to service connection for vocal cord disability 
under the provisions of 38 U.S.C.A. § 1151 (Supp. 2000), and 
assigned a 30 percent evaluation effective July 27, 1999.  
The veteran timely appealed the evaluation assigned for his 
vocal cord disability and the effective date assigned.


FINDINGS OF FACT

1.  A claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for vocal cord disability 
resulting from VA treatment in 1994 was not received prior to 
July 27, 1999.

2.  The RO has found that the veteran's vocal cord disability 
to be manifested by complete paralysis of the left true vocal 
cord and to be 50 percent disabling under Diagnostic Codes 
8299-8210, but has evaluated the disability as 30 percent 
disabling on the basis that it was 20 percent disabling prior 
to the aggravation resulting from VA treatment in March 1994.

3.  Minimal vocal cord disability existed prior to the VA 
treatment in March 1994.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to July 27, 
1999, for compensation for vocal cord disability under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2.  The requirements for a 50 percent evaluation for vocal 
cord disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.22, 4.124a, Diagnostic Code 8210 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements to establish entitlement to the benefits sought 
on appeal.  All available evidence necessary for an equitable 
disposition of these claims has been obtained.  In sum the 
facts pertinent to these claims have been properly developed, 
and there is no additional development to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.


I.  Earlier Effective Date

The effective date of an award of compensation under the 
provisions of 38 U.S.C.A. § 1151 will be the date injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).

The veteran contends that VA should have informed him of his 
possible entitlement to benefits under 38 U.S.C.A. § 1151 
claim.  His representative contends that an effective date 
prior to July 27, 1999, is warranted because a VA 
hospitalization report qualifies as an informal claim.  

The record reflects that the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for vocal cord disability resulting 
from a VA mediastinoscopy in March 1994 was received by VA on 
July 27, 1999.  Since the claim was not received until more 
than one year after the VA mediastinoscopy resulting in vocal 
cord disability, the proper effective date for the award of 
compensation is July 27, 1999, the date of receipt of claim.  

With respect to the contention that a 1994 VA hospital report 
should be accepted as an informal claim, the Board notes that 
the provisions of 38 C.F.R. § 3.157 relate to claims to 
reopen or claims for increase; they are not applicable to an 
original claim for compensation under 38 U.S.C.A. § 1151.  

With respect to the veteran's contention that VA should have 
informed him of his possible entitlement to compensation 
under 38 U.S.C.A. § 1151, the Board notes that everyone 
dealing with the Government is charged with knowledge of the 
Federal statutes and agency regulations.  Morris v. 
Derwinski, 1 Vet.App. 260, 265 (1990).  In addition, everyone 
is bound by agency regulations, " regardless of actual 
knowledge of what is in the [r]egulations or of the hardships 
resulting from innocent ignorance."  Id., quoting Fed. Crop 
Ins. Corp. v. Merrill, 322 U.S. 380, 384-385 (1947).  
Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Hill v. Derwinski, 2 
Vet.App. 451 (1991); Lyman v. Brown, 5 Vet.App. 194 (1993).

II.  Original Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000). 

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Incomplete paralysis of the tenth cranial nerve warrants a 10 
percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  A 50 percent evaluation is 
warranted for complete paralysis of the tenth cranial nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8210.

The RO has determined that the veteran has complete paralysis 
of the left true vocal, which is 50 percent disabling under 
Diagnostic Code 8210; however, it has assigned an evaluation 
of 30 percent for the disability on the basis that the degree 
of disability existing prior to aggravation resulting from 
the VA mediastinoscopy in March 1994 was 20 percent.  

The Board notes that there is no provision for a 20 percent 
evaluation under Diagnostic Code 8210.  Moreover, although 
arthritic changes of the cricoarytenoid joint existed prior 
to the VA procedure, no significant functional impairment 
resulted from those arthritic changes.  In this regard, the 
Board specifically notes that a VA physician who examined the 
veteran in December 1999 provided a supplementary report in 
January 2000 specifically addressing the degree of disability 
from the arthritic changes of the cricoarytenoid joint and 
that resulting from the nerve injury caused by the VA 
procedure in March 1994.  He indicated that the arthritic 
changes produce fixation of the lateral joint between the 
cricoid and thyroid cartilage and that this produces slight 
limitation and only when there is severe inflammation.  He 
went on to describe the functional impairment from the 
arthritic changes as minimal when compared to the nerve 
paralysis resulting from the VA procedure.  Therefore, the 
Board concludes that no deduction on the basis of preexisting 
disability is in order.  Accordingly, the disability warrants 
a 50 percent evaluation.  This is the maximum schedular 
evaluation for vocal cord impairment.  

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are not unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by a 50 percent evaluation.  
Therefore, the Board has concluded that referral of this 
claim for extra-schedular consideration is not warranted. 


ORDER

Entitlement to an effective date prior to July 27, 1999, for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vocal cord disability is denied.



Entitlement to an evaluation of 50 percent for vocal cord 
disability from July 27, 1999, is granted, subject to the 
criteria applicable to the payment of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

